Citation Nr: 0200514	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 
1949, from April 1951 to December 1952, and from January 1953 
to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming, 
regional office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  A chronic lumbar spine disorder was not present during 
service, and arthritis of the lumbar spine was not manifest 
within a year after separation from service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The Board notes that the veteran 
reported having chiropractic treatment after service, but 
both the RO and the veteran have unsuccessfully attempted to 
obtain such records.  The Board notes that the chiropractor 
who reportedly treated the veteran retired, and another 
chiropractor who took over the practice has reported that 
there is no record that the veteran had ever been a patient.  
A report of contact dated in September 2001 shows that the 
veteran stated that he would make further efforts to obtain 
such records, but that the VA could proceed with his claim 
because he did not feel that the records would be obtained.  
In light of these circumstances, the Board concludes that 
further efforts to obtain such records would be futile. 

The veteran has been afforded disability evaluation 
examination by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

During the hearing held in September 2000, the veteran 
testified that he suffered from a lumbosacral spine disorder 
which resulted from a back injury during service.  He said 
that he was holding a fire hose and another man turned on the 
hose at 350 pounds of pressure and the hose picked him up and 
threw him as much as 18 feet.  He reported that he landed on 
his back and injured the lower part of his back.  He said 
that he went on sick call and was given aspirin, his chest 
was wrapped, and he was sent to the barracks.  This 
reportedly occurred in 1946 or 1947.  He said that later he 
had to be reassigned due to problems with his back.  He said 
that he was assigned to duties in an office job.  He said 
that he subsequently continued to have problems with his 
back, but he took them in stride.  He said that he had not 
had any injuries to his back other than the one in service.  

The veteran's service medical records include the report of a 
medical examination conducted in December 1949 which shows 
that the veteran reported that he strained his back in 1947 
and had complaints of aching every six months.  On 
examination, however, his spine had no significant 
abnormalities.  He was found to be a normal male in good 
physical condition, and was qualified for discharge.   
Service medical record entries dated in November 1951 show 
that the veteran reported a complaint of muscular pain in the 
left upper back which he said recurred every six months, but 
there is no mention of pain in the lower back.  

The pain in the left upper back apparently resolved as there 
are no subsequent complaints pertaining to that matter.  This 
is confirmed by the fact that service hospital records dated 
in August 1952 show that the veteran was hospitalized for 
fourteen days for an infected great right toe, but the 
records do not contain any references to the back.  The 
report of a medical examination conducted in November 1952 
for the purpose of his discharge shows that clinical 
evaluation of the spine was normal.  He denied a history of 
all disease or injuries.  

The report of a medical examination conducted in January 1953 
for the purpose of reenlistment shows that clinical 
evaluation of the spine was normal.  He reported having 
measles, chickenpox, and mumps in childhood, but denied all 
else.  Similarly, the report of a medical examination 
conducted in September 1953 for the purpose of his discharge 
shows that clinical evaluation of the veteran's spine was 
normal.  He reported a history of having chicken pox, mumps 
and a circumcision during childhood, but denied all else.  

With respect to post service records, the Board notes that 
the veteran filed a claim with the VA in July 1955 for 
disability compensation for a pilonidal sinus, but did not 
make any mention of a disorder of the lumbosacral spine.  A 
VA hospital discharge summary dated in August 1955 shows that 
the veteran was hospitalized for approximately 45 days for 
treatment of the pilonidal cyst, but there is no mention of 
any problems pertaining to his back.  It was noted that he 
reported a history of never having any serious illness or 
operations, and stated that his health had always been good.  
A VA hospital summary dated in November 1955 shows that the 
veteran was again hospitalized for treatment of the pilonidal 
cyst.  It was noted that he gave a history of having had a 
back injury in 1946, but stated that it did not bother him 
now.  Thus, the treatment records from shortly after service 
further confirm that the back injury which occurred in 
service resolved.  

The earliest post-service medical records containing 
references to the spine are radiology reports from the De 
Paul Hospital dated in December 1967 which show that the 
veteran had some loss of the normal lumbar lordosis which was 
usually indicative of muscle spasm.  The Board notes that 
these records are dated over 14 years after separation from 
service and do not contain any indication that the lumbar 
spine symptoms were related to service.  

A private medical treatment record dated in May 1985 shows 
that the veteran was hospitalized for treatment of lumbar 
spondylosis with clinical evidence of right S1 radiculopathy.  
On admission, the history which was obtained indicated that 
"After an injury, at age 17, he had numerous episodes of 
back and leg pain over the past 2-decades.  About two years 
ago he first had onset of right leg pain and one year ago he 
was in bed for three weeks with back pain and right leg 
pain."  The treatment records do not contain a medical 
opinion with regard to the cause of the lumbar spine 
disorder.  

The report of a spine examination conducted by the VA in 
March 1999 shows that the veteran stated that he entered 
service in 1946 and injured his back while training to be a 
firefighter.  He said that a hose that he was holding was 
turned on and it threw him backward and he landed on his back 
with the nozzle on his chest.  He was treated at the 
dispensary where he was given aspirin and his back was taped.  
He said that his back continued to bother him but he did not 
complain as there was a lot of pressure for him to go to 
work.  He said that the back got progressively worse.  He 
reported that he had episodes when he had severe muscle spasm 
on the right side of his lower back with pain in the right 
side radiating down his right leg.  In 1982 he had a surgical 
procedure and did very well for twelve to fifteen years, but 
then began to develop leg pain again.  In the Summer of 1998 
he developed a right foot drop.  

On examination, there were tight hamstrings bilaterally with 
negative straight leg raising.  There was tenderness over the 
sacroiliac joint.  There was marked weakness to plantar 
flexion of the right foot.  He had decreased knee and ankle 
reflexes.  The range of motion was forward flexion to 74 
degrees, extension backwards to 12 degrees, rotation to 10 
degrees, and lateral flexion to 13 degrees.  The impression 
was (1) probable multi-segmental spinal stenosis of the 
lumbar spine; (2) degenerative arthritis of the lumbar spine; 
and (3) motor weakness of right lower extremity.  

After reviewing all of the evidence of record, the Board 
finds that a chronic lumbar disorder was not present during 
service, and arthritis of the lumbosacral spine was not 
manifest within a year after separation from service.  
Multiple service records and records from shortly after 
service clearly show that the left upper back pain which the 
veteran experienced in service resolved with no residual 
disability.  The lumbar spine degenerative disc disease with 
right lower radiculopathy was not shown until many years 
after service.  The Board notes that the lumbar spine 
disorder with right radiculopathy appears to be a 
significantly different type of disorder than the left upper 
back pain noted in service.  The fact that the veteran's own 
account of the etiology of his current disability was 
recorded in his relatively recent medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Although the veteran has given his own opinion that his 
current low back disorder began during service, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that a lumbar spine disorder 
was not incurred in or aggravated by service, and arthritis 
of the lumbar spine may not be presumed to have been incurred 
in service.




ORDER

Service connection for a degenerative disc disease of the 
lumbar spine is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

